Name: Commission Regulation (EC) NoÃ 833/2008 of 20Ã August 2008 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: building and public works;  tariff policy
 Date Published: nan

 23.8.2008 EN Official Journal of the European Union L 225/3 COMMISSION REGULATION (EC) No 833/2008 of 20 August 2008 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2008. For the Commission Olli REHN Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 360/2008 (OJ L 111, 23.4.2008, p. 9). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An unassembled angle shower cabin consisting of:  a shower-bath of plastics with the following dimensions: 80 (W) Ã  80 (D) Ã  10 (H) cm,  an overall structure made of aluminium,  four panels of glass embedded in aluminium frames with the following dimensions: 40 (W) Ã  180 (H) cm. The overall structure is to be mounted on the shower-bath and attached to the walls. Two of the glass panels function as sliding doors. (See photograph) (1) 3922 10 00 Classification is determined by General Rules 1, 2(a), 3(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 3922 and 3922 10 00. The product is a composite article, presented unassembled, consisting of different components. The component that gives the shower cabin its essential character is the shower-bath of plastics, because it is the basis for the cabin structure. Therefore, the product is to be classified under subheading 3922 10 00 as a shower-bath. (1) Product already assembled.